DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is in response to the Applicant’s response filed on 04/14/2021.
 
Claims 1-15, 18, and 19 are amended; and claims 16, 17, and 20 are cancelled; therefore, claims 1-15, 18, and 19 are pending in the application, of which, claims 1, 8, and 15 are presented in independent form.

In light of Applicant’s amendments, the objection to claim 19 is withdrawn.

In light of Applicant’s terminal disclaimer, the nonstatutory obviousness-type double patenting rejection is withdrawn.

In light of Applicant’s amendments and arguments, the rejections under 35 U.S.C. §101 abstract idea are withdrawn.

In light of Applicant’s amendments and arguments, the rejections under 35 U.S.C. §103 are withdrawn.

Priority
	This application is a continuation that claims the benefit of U.S. Patent Application No. 14/089,630 filed 11/25/2013, which has since been issued as U.S. Patent No. 10,303,658.
	 
Terminal Disclaimer
The terminal disclaimer filed on 07/07/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of prior U.S. Patent No. 10,303,658 issued on 05/28/2019 had been reviewed and was accepted. The terminal disclaimer has been recorded. The nonstatutory obviousness-type double patenting rejection is withdrawn.

Allowance
Claims 1-15, 18, and 19 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record does not render obvious, nor anticipate the combination of claimed elements recited in the independent claims. In particular, the prior art does not teach “the server system storing a content item that is synchronized between the server system and a first battery-operated client device, the content item hosted with a content management service that operates the server system, the first battery- operated client device associated with a first user account held with the content management service; 
The prior art (Sigurdsson, Arora, Herbeck, and Barbieri references) teaches the sharing of content and metadata to client devices and indexing at the server to send to the client device, but does not disclose generating keyword metadata using metadata generation rules to be sent to client device for indexing in a keyword index at the client device. 
Additionally, the claims have been reviewed for compliance with §101 under Alice analysis. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDDY CHEUNG whose telephone number is (571)272-9785.  The examiner can normally be reached on MON-TH 8:00AM-4:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571)270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/EC/Examiner, Art Unit 2165                                                                                                                                                                                                        
/ALEKSANDR KERZHNER/Supervisory Patent Examiner, Art Unit 2165